Citation Nr: 0616772	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which, in pertinent part, declined the 
veteran's application seeking to reopen his previously denied 
claim for entitlement to service connection for PTSD. 

The RO, in supplemental statement of the case issued in 
January 2005 appears to have determined that new and material 
evidence to reopen the veteran's previously denied claim for 
PTSD had been received, and then readjudicated the claim on a 
de novo basis in light of all the evidence of record.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that in a matter such as this, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995); see also Fulkerson v. West, 12 Vet. App. 268, 
269-70 (1999) (per curium).  (Setting aside a Board decision 
to enable the Board to observe the procedure required by law 
for reopening a final decision.)  Furthermore, if the Board 
finds that new and material evidence has not been submitted 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim seeking entitlement 
to service connection for PTSD is addressed below.

The issue of service connection for residuals of a cervical 
compression was the subject of a statement of the case issued 
to the veteran in January 2005. The veteran failed to perfect 
an appeal as to this issue by the filing of a timely 
substantive appeal. See 38 C.F.R. §§ 20.200, 20. 302 (2005).  
Consequently, the Board has no jurisdiction over this matter. 

The reopened claim of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Service connection for PTSD was denied by the RO in an 
unappealed rating decision dated in October 1986, which 
became final.  Additional evidence presented subsequent to 
that decision raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
PTSD.


CONCLUSION OF LAW

Evidence received subsequent to the final, unappealed rating 
decision of October 1986, which denied service connection for 
PTSD, is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's request to reopen his claim for service 
connection for PTSD was received in February 2003.  Notice 
letters dated in March 2003, August 2003 and November 2004 
were provided to the veteran and complied with the specific 
requirements for VCAA notice.

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, that requirement has been satisfied. 

The Board concludes that the VCAA letters noted above 
informed the veteran of the information and evidence needed 
to reopen the previously denied claim of service connection 
for PTSD.  These letters complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
letters informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letter specifically informed him of what he 
should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  He was, for the most part, informed to submit 
everything he had with regard to his claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD

The veteran's claim for entitlement to service connection for 
PTSD was initially denied by an unappealed RO rating action 
dated in October 1986.  As noted above following the May 2003 
rating determination from which this appeal ensued the RO 
reopened the veteran's previously claim and considered the 
claim on a de novo basis in light of all the evidence of 
record.  The Board, in the first instance, must rule on the 
matter of reopening a claim. The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened. Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD is properly before the Board.

The evidence on file at the time of the October 1986 rating 
decision included the veteran's DD Form 214 showing the 
veteran had been awarded the Bronze Star Medal with Combat 
"V", the Purple Heart, the Navy Achievement Medal with 
Combat "V" as well as his service medical records, which 
were negative for any psychiatric findings.  On his January 
1970 separation medical examination, a clinical evaluation of 
the veteran found no psychiatric abnormality.

Also on file in October 1986 was a report of a VA examination 
afforded the veteran in July 1978 and a discharge summary of 
his VA hospitalization beginning in July 1986.  On his VA 
examination in July 1978, there were no complaints, findings, 
and/or diagnosis referable to any psychiatric impairment.

VA hospitalization beginning in July 1986, was for 
rehabilitative treatment for chronic alcohol dependence, 
adjustment disorder with mixed emotional features, and mixed 
personality disorder.  No mention of PTSD was made in the 
records.

Based on the above, the RO in October 1986 denied service 
connection for PTSD on the basis that there was no evidence 
of this disorder.  The veteran was notified of that decision 
and his appellate rights.  He did not appeal that decision, 
and that decision became final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A § 5108.

New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence received subsequent to the October 1986 
unappealed rating decision consists of a statement received 
from the veteran in May 1988 describing his service 
stressors, reports of private evaluation and treatment 
afforded the veteran since service primarily for his hearing 
loss, reports of VA examination afforded the veteran in 
February 1989, October 2002, November 2004, and December 
2004, and statements from the veteran's spouse and others 
referable to his hearing problems.

The Board has carefully reviewed the evidence received since 
the October 1986 rating decision.  This evidence for the most 
part shows evaluation and treatment for various disabilities, 
to include hearing loss and complaints referable to the 
veteran's cervical spine, low back and hips.  

The recently received evidence does include a report of VA 
PTSD examination afforded the veteran in November 2004.  The 
psychologist noted that the claims folder was not available 
for his review.  On this examination the veteran reported 
that he has never been treated by a psychiatrist or received 
psychotropic medication.  Following a mental status 
examination, during which the veteran reported several 
traumatic experiences during his service in Vietnam, no 
psychiatric diagnosis was rendered.  The examiner 
specifically noted that the veteran did not meet the criteria 
for PTSD because he did not endorse a sufficient number of 
avoidance or numbing symptoms required as part of the 
criterion for that disorder.  

Here, the evidence presented since the October 1986 rating 
decision includes the above noted May 1988 statement from the 
veteran and a December 2004 VA PTSD examination in which the 
veteran elaborated for the first time on his service 
stressors and symptomatology.  As such, the newly received 
evidence represents new and material evidence that must be 
considered in order to fairly decide the merits of the 
veteran's claim for PTSD.  Having agreed with the RO 
determination that new and material evidence has been 
submitted; the veteran's previously denied claim for service 
connection for PTSD is reopened  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).
 

ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened and to 
this extent only, the appeal is granted.

REMAND

In light of the action taken above, the Board notes a de novo 
review of the veteran's claim for service connection for PTSD 
is required.

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this appeal.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In this case, the veteran contends that he has developed PTSD 
as a result of his active duty service.  The Board observes 
that the veteran's DD 214 shows that he is a recipient of a 
Purple Heart, a Bronze Star with a Combat "V" device as 
well as a Navy Achievement Medal with a Combat "V".  Since 
the receipt of these particular decorations can be accepted 
as proof of combat status, see, e.g., Marcoux v. Brown, 10 
Vet. App. 3 5-6 (1996), the veteran's lay or other evidence 
describing the events associated with his Vietnam experience 
is to be accepted as sufficient proof of the claimed in-
service events, if the events are consistent with the 
circumstances, condition, or hardships of such service.  
Thus, the Board accepts among other statements the veteran's 
account of witnessing the death of a service comrade and the 
decapitation of another individual as satisfactory lay 
evidence to support a finding that such incident occurred 
during service.  See 38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  

The statutory duty to assist a claimant includes providing VA 
examinations when warranted, with the conduct of a thorough 
and contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the determination made will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
 
In this case, while the veteran was afforded a VA PTSD 
examination in November 2004, it does not appear that the 
examiner had the veteran's claims folder for review at the 
time of the examination.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a psychiatric disorder since 
2003.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3. The RO should schedule the veteran for 
a VA examination by a psychiatrist to 
determine the presence, severity, and 
etiology of the claimed PTSD.  The claims 
folder should be made available to and be 
reviewed by the examiner.  The examiner 
should be informed that the veteran's 
combat stressors are verified. All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.

Based on a review of the records 
contained in the claims folder and the 
examination results, the examiner is 
asked to determine if the veteran 
satisfies the criteria for a diagnosis of 
PTSD, and, if so, is it casually related 
to his verified stressors?  A complete 
rationale should be given for all 
opinions expressed.  

4. Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD, to include 
consideration of all the evidence 
received since the April 2004 statement 
of the case.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


